DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 11 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 December 2021.

Drawings
The drawings were received on 29 April 2022.  These drawings are acceptable.

Specification
The substitute specification filed 29 April 2022 has been entered.

Claim Rejections - 35 USC § 102
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagen et al. (US 2020/0166167 hereinafter “Hagen’).
At the onset, it is noted that the claims are directed only to the prestressing part. All other elements in the claims are recited functionally. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In regards to claim 8, Hagen discloses a prestressing part (40) for use in a quick connection system, said prestressing part comprising:
 a plate, configured to be engaged with a U- shaped locking clip that mounts on a female end piece of said quick connection system,  the plate comprising housing sites (46, 48) configured to engage with free sections extending from two arms of the U-shaped locking clip in such a way as to define with the U-shaped locking clip a first resting configuration corresponding to a configuration that locks the quick connection system in a final fitted state of the female end piece with a male end piece, as well as at least a second prestressed configuration of the U-shaped locking clip in which the two arms of the U-shaped locking clip are more separated than in the first resting configuration but less separated than during passage of a maximum outer section of the male end piece during insertion into the female end piece, 
the housing sites being arranged on the added prestressing part in such a way that during the insertion of the male end piece into the female end piece, and before attaining the final fitted state, the U-shaped locking clip, prestressed by said added prestressing part, is automatically released to return to the first resting configuration.
In regards to claim 9, Hagen further discloses the prestressing part forms as a plate in one piece, a body of the plate having both a functional contour edge that incorporates the housing sites (44, 46, 48) of the added prestressing part, a first grasping appendage (42) for placement and removal of said added prestressing part by an operator, and a second grasping appendage (50) for movement of said added prestressing part by a robotic arm, 
the housing sites having openings that are directed opposite to a direction of extension of the appendage for grasping the prestressing part by the operator.

Allowable Subject Matter
Claims 1-7 , 10, and 12-16 are allowed.

Response to Arguments
Applicant’s arguments, see pages 22-23, filed 29 April 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejections of claims 1 and 10 have been withdrawn. 
Applicant's remaining arguments filed 29 April 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the interaction between the prestressing part and the U-shaped locking clip in regards to claims 1 and 10 are persuasive, as stated above. However, claim 8 does not structurally require the U-shaped locking clip or any other element of the system besides the prestressing part. Therefore, since the prestressing part of Hagen comprises all claimed structural elements and is capable of use in a different system where it would perform the claimed function, the limitations of claim 8 have been met. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/18/2022